Citation Nr: 0320079	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to May 1954.

This matter comes before the Board following a rating 
decision issued in October 2001 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee 
(TN), that denied, in pertinent part, the veteran's claim of 
entitlement to service connection for depression.  The 
veteran disagreed with this decision in November 2001.  At 
the time that he filed his unsigned VA Form 9 at the RO in 
June 2002, the veteran also filed a signed attachment 
entitled "Appeal Hearing Options."  These documents, when 
read together, and as properly construed by the RO, 
constituted a timely substantive appeal.

The Board notes that, as the time for filing an appeal of the 
December 2002 rating decision that denied the veteran's 
claims of entitlement to service connection for arthritis of 
the right hip and leg and for asthma and bronchitis does not 
expire until December 2003, these issues are not properly 
before the Board.


FINDING OF FACT

A psychiatric disorder, to include depression, was not shown 
in service and is not related to any incident of service.


CONCLUSION OF LAW

Service connection has not been established for a psychiatric 
disorder, to include depression.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression.  In a letter dated in June 2001, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, and what records the veteran was expected to 
provide in support of his claim.  The veteran and his 
representative were provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, including the 
VCAA, as well as the reasons for the determinations made 
regarding his claim and the requirement to submit medical 
evidence that established entitlement to service connection 
for a psychiatric disorder, to include depression.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  In this regard, it is noted that, according to a VA 
Form 3101 dated in October 2001, the veteran's service 
medical records were lost in the July 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Although it is unfortunate that, as in this case, 
the veteran's claim must be adjudicated because some of his 
service medical records cannot be obtained, the Board notes 
that all available information and evidence has been 
associated with the claims file, including the veteran's 
separation physical examination and his post-service VA 
medical records and private outpatient treatment reports.  
Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

The evidence submitted during the pendency of this appeal 
includes a copy of the veteran's separation physical 
examination in May 1954, outpatient treatment records from 
the VA Medical Center in Nashville, TN (hereinafter, "VAMC 
Nashville") for the period of 1959 to 1960, outpatient 
treatment records from the VA Medical Center in Chattanooga, 
TN (hereinafter, "VAMC Chattanooga"), for the period of 
January 1999 to June 2002, outpatient treatment records from 
C.B., M.D., Pikeville, TN (hereinafter, "Dr. C.B."), for 
the period of January 1999 to July 2001, a statement from 
K.D.T., F.N.P., Pikeville, TN (hereinafter, "K.D.T."), 
dated in June 2001, and lay statements.

As noted above, VA was informed by NPRC in June 2001 that the 
veteran's service medical records were not available for 
review because they had been destroyed in the July 1973 fire.  
However, a copy of the veteran's separation physical 
examination accomplished in May 1954 was included in the 
veteran's claims folder and was available for review.

A review of the veteran's separation physical examination 
accomplished in May 1954 shows no pertinent significant 
interval history following objective examination, no 
additional defects or diagnoses, and the veteran was found 
qualified for separation from service.  

A review of the veteran's outpatient treatment records from 
VAMC Nashville for the period of 1959 to 1960 indicates that 
the veteran was treated at that facility during this period 
for recurrent bleeding peptic ulcers, duodenal ulcers, and he 
had an operation involving a stomach resection.  Included 
with these records is a copy of VA Form 3232 "General 
Information Request" dated in February 1959 on which it was 
noted that, in response to a request from VAMC Nashville for 
additional treatment records pertaining to the veteran, the 
Great Lakes Naval Hospital, Waukeegan, Illinois, and Madigan 
Army Hospital, Tacoma, Washington, both indicated that no 
treatment records were available on the veteran from either 
facility.

A review of the veteran's outpatient treatment records from 
Dr. C.B. for the period of January 1999 to July 2001 
indicates that the veteran was diagnosed with nervous 
tension, among other things, following outpatient examination 
accomplished in June 1999.  Additionally, the veteran was 
diagnosed with depression following outpatient examination 
accomplished in August 2000.

A review of the veteran's outpatient treatment records from 
VAMC Chattanooga for the period of January 1999 to June 2002 
indicates that the veteran was treated at this facility on 
multiple occasions during this period for various psychiatric 
complaints.  For example, on VA general medical examination 
accomplished at this facility in June 2000, the veteran 
complained of and reported a history of nervousness, and also 
complained of "pacing the floor at night" and feeling 
slightly depressed, although this was controlled with 
medication.  No pertinent physical examination results were 
obtained, and the examiner's assessment included 
depression/adjustment reaction - acute.  

On follow-up VA mental health/psychiatry assessment 
accomplished at VAMC Chattanooga on October 3, 2000, the 
veteran complained of depression secondary to his spouse of 
45 years moving out of the marital home and getting her own 
apartment.  Objective examination of the veteran revealed 
that he was alert and oriented times three without homicidal 
ideation, he experienced suicidal thoughts with no specific 
plans, he had fair eye contact, intact insight and judgment, 
a depressed mood, no evidence of psychosis, and coherent and 
relevant speech.  The social worker's impressions included 
major depression secondary to the loss of a spouse of 45 
years.  

On VA mental health examination accomplished at VAMC 
Chattanooga on October 27, 2000, the veteran complained of 
anxiety and depression and that his recent divorce was a 
significant stressor.  Objective examination of the veteran 
revealed that he was in no acute distress, with relevant and 
coherent speech, good eye contact, congruent affect, neutral 
mood, tension, worry, and anxiety.  The veteran was oriented 
times three, with fair judgment and insight, and he was 
focused upon his current stressors.  The psychiatrist's 
assessment included anxiety/depression, recurrent, no 
personality disorders, with severe stressors, and the 
veteran's Global Assessment of Functioning (GAF) score was 35 
(indicating some impairment in functioning).  

On VA mental health assessment accomplished at VAMC 
Chattanooga on October 27, 2000, the veteran reported that he 
continued to agonize over his divorce from his wife and also 
complained of feeling depressed and anxious.  Objective 
examination of the veteran revealed, among other things, no 
evidence of psychosis.  The social worker's assessment 
included anxiety/depression, and the veteran's GAF score was 
45 (indicating serious impairment in functioning).  This 
evaluation was unchanged on subsequent social work 
assessments accomplished at VAMC Chattanooga in December 2000 
and March 2001.  

On VA outpatient mental health/psychiatry examination 
accomplished at VAMC Chattanooga in March 2001, the veteran 
complained of disturbed sleep and depressed mood.  Objective 
examination of the veteran revealed that, among other things, 
he had no psychotic symptoms.  The psychiatrist's diagnosis 
included depressive disorder, recurrent, with severe 
stressors.  

In a statement submitted to the RO in June 2001, K.D.T stated 
that the veteran had been a patient at the "Pikeville 
Clinic" since 1977 and provided a summary of the veteran's 
health problems.  In this summary, it was noted that the 
veteran's medical history included depression since 1960.

On VA social work assessment accomplished at VAMC Chattanooga 
in June 2001, no pertinent complaints were noted.  Objective 
examination of the veteran revealed, among other things, no 
evidence of psychosis.  The social worker's assessment 
included major depression, recurrent, and the veteran's GAF 
score was 45.

On VA outpatient mental health/psychiatry examination 
accomplished at VAMC Chattanooga in August 2001, the veteran 
complained of continuing pain and somatic disorders but 
reported significant improvement in his mood.  Objective 
examination of the veteran revealed that he was alert, 
oriented times three, with relevant and coherent speech, a 
congruent affect, there was reactive depression, no suicidal 
or homicidal ideation, no psychotic symptoms, fair insight 
and judgment, and he was "focused upon current stressors and 
compensation issues."  The psychiatrist's diagnosis included 
anxiety/depression, not otherwise specific, with severe 
stressors.  A social work assessment accomplished that same 
day revealed that, on objective examination, the veteran was 
alert and oriented times three, and without evidence of 
homicidal ideation, suicidal ideation, or psychosis.  The 
social worker's assessment was major depression/PTSD, and the 
veteran's GAF score was 45.

The psychiatrist's August 2001 diagnosis was unchanged on 
subsequent VA outpatient psychiatric examinations 
accomplished in January and June 2002.  It is also noted that 
the VA social worker who saw the veteran in January and June 
2002 assessed the veteran as suffering from 
anxiety/depression.

On a VA Form 9 submitted in June 2002, the veteran stated 
that he had been hurt during service, his service medical 
records had been lost, and that he should not be penalized 
because his service medical records could not be located.

In a statement submitted along with a VA Form 646 in April 
2003, the veteran's service representative stated that, since 
there was a history of initial treatment for depression in 
1960, it was likely that the veteran's missing service 
medical records contained treatment reports and complaints of 
depression.  

Analysis

The veteran and his service representative essentially 
contend on appeal that a psychiatric disorder, to include 
depression, was incurred during service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  A chronic disease will be 
considered to have been incurred in service when manifested 
to a degree of 10 percent or more within 1 year from the date 
of separation from active service.  See 38 C.F.R. § 3.307 
(2002).  A psychosis shall be considered a chronic disease 
within the meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. 
§ 3.309 (2002).

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include depression, on either a 
direct or presumptive service connection basis.  There is 
simply no competent medical opinion in the evidence of record 
on this claim that directly links the veteran's currently 
diagnosed psychiatric disorder, to include depression, to 
service or to any incident of service.  In this regard, the 
Board acknowledges the veteran's various psychiatric 
diagnoses rendered by both private and VA examiners beginning 
in June 1999.  However, none of these examiners related the 
veteran's psychiatric disorder, to include depression, to his 
service or to any incident of his service.  More importantly 
for purposes of adjudicating the veteran's service connection 
claim for a psychiatric disorder, to include depression, on a 
direct service connection basis, a VA social worker concluded 
in October 2000 that the veteran's depression was secondary 
to the loss of his spouse after 45 years of marriage.  
Additionally, although F.N.P. stated in June 2001 that the 
veteran's medical history included depression since 1960, 
this disorder was not related to the veteran's service or to 
any incident of his service.  Subsequent examinations in 
August 2001 and January and June 2002 resulted in diagnoses 
of anxiety/depression, not otherwise specific, but this 
psychiatric disorder again was not related to the veteran's 
service or any incident of service by any of the examiners 
who saw the veteran.  For all of these reasons, the veteran 
is not entitled to service connection for a psychiatric 
disorder, to include depression, on a direct service 
connection basis.  See 38 C.F.R. § 3.303 (2002).

Turning to the veteran's entitlement to service connection 
for a psychiatric disorder, to include depression, on a 
presumptive service connection basis, the Board finds that 
there is no objective medical evidence in the record of this 
claim that the veteran's currently diagnosed psychiatric 
disorder was manifested to a degree of 10 percent or more 
within 1 year from his separation from service in May 1954.  
As noted above, there were no psychiatric disorders or 
complaints noted on the veteran's separation physical 
examination accomplished in May 1954.  A review of the 
remaining medical evidence of record on this claim indicates 
that the veteran's first confirmed psychiatric diagnosis 
occurred on or about June 1999, more than 40 years after his 
separation from service, when he was diagnosed with nervous 
tension by a private physician.  Additionally, the Board 
notes that the veteran's service representative contended in 
April 2003 that the veteran had a history of initial 
treatment for depression in 1960 and, therefore, his 
unavailable service medical records likely contained 
complaints of, and treatment for, depression.  However, a 
review of medical evidence contemporaneous to 1960 does not 
indicate any complaints of, or treatment for, a psychiatric 
disorder, to include depression, at that time, although the 
Board acknowledges K.D.T.'s June 2001 statement that the 
veteran's medical history included depression since 1960.  
For all of these reasons, the veteran is not entitled to 
service connection for a psychiatric disorder, to include 
depression, on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309 (2002).

It is noted that the remaining evidence on which the veteran 
relies to establish his claim of entitlement to service 
connection for a psychiatric disorder, to include depression, 
are lay statements alleging that this condition was incurred 
during service.  In this regard, the Board notes that, as lay 
persons without proper medical training and expertise, both 
the veteran and his service representative are not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
Board cannot assign any probative value to the lay assertions 
in the record of this claim that a psychiatric disorder, to 
include depression, was incurred during service.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  The appeal is denied.

  
ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

